*433Dissenting Opinion by
Judge SMITH-RIBNER.
I respectfully dissent from the majority’s decision to affirm the order of the Public Utility Commission (PUC), which denied the exceptions filed by Petitioners Sandra L. Feigley and The Citizens United for Rehabilitation of Errants (C.U.R.E.) and adopted with modification the Administrative Law Judge’s (ALJ) decision, concluding that it was supported by substantial evidence. The ALJ denied the foimal complaint filed by Feigley, which challenged the reasonableness and constitutionality of rates charged by AT&T Communications of Pennsylvania, Inc. pursuant to its contract with the Commonwealth for collect telephone calls made by inmates confined in the Commonwealth’s penal institutions. Citing the societal goal of controlling inmate behavior and the additional costs for security measures, the ALJ found that proof of inmate collect telephone call rates when compared to public pay phone collect call rates established that the inmate rates were reasonable and thus did not establish a prima facie case of disparate treatment of a protected class.
In concluding that the inmate collect telephone call rates charged are based upon rational limitations consistent with legitimate security concerns, the majority quoted from a decision by the Sixth Circuit Court of Appeals in Washington v. Reno, 35 F.3d 1093 (6th Cir.1994). The quoted text from Washington highlights this Dissenter’s grave concerns about whether the inmate collect telephone call rates in this Commonwealth are in fact just and reasonable. This is so particularly in view of the estimated $5-6,000,000 commission which is turned over to the Commonwealth principally from revenue derived from families and others who accept collect calls from incarcerated persons. AT&T, originally the primary contractor selected to operate the prison inmate telephone system (later replaced by Verizon in 1999), must pay a commission pursuant to the contract, now at 47 percent of the gross billed revenue.1 In 1988 the commission was 2-4 percent of gross billed revenue. The contract governs the entire inmate telephone system and public pay telephone stations in Commonwealth property and generates $12,766,000 in annual revenue.
The court in Washington reiterated the well-settled proposition that no legitimate government purpose can be attained by denying to incarcerated persons the reasonable access to telephone use. I agree, however, that incarcerated individuals have no rights to unlimited telephone use, id. (citing Benzel v. Grammer, 869 F.2d 1105 (8th Cir.1989)), and that reasonable limitations must be placed on inmate telephone access in accordance with legitimate penal security interests. Id. (citing Strandberg v. City of Helena, 791 F.2d 744 (9th Cir.1986)). Nevertheless, the Washington court reiterated the well-established principle that the telephone service provided by prison administrators is subject to judicial scrutiny for unreasonable restrictions. See Turner v. Safley, 482 U.S. 78, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987) (the Supreme Court articulated reasonableness standard and factors to be considered therein when reviewing challenges to prison regulations).
The fundamental question that has not been thoroughly reviewed and answered is whether it is just and reasonable to impose the obligation upon the families and *434friends, and in some situations the attorneys, of inmates to fund a $5,000,000 commission to the Commonwealth through the payment of excessive collect call rates set by the provider of the Commonwealth’s inmate telephone system and whether this obligation infringes upon the First Amendment rights of prisoners to maintain contact with the outside world and of their families to communicate with them. When reviewing the reasonableness of the rates at issue the PUC should have applied the Turner reasonableness standard. That standard requires a determination of whether a valid and rational connection exists between the regulation and a legitimate governmental interest to justify it; whether alternative means are available to prisoners for exercising the rights at issue; whether the impact of an accommodation of prisoner rights at issue is overly burdensome; and whether a total lack of other obvious alternatives exist. Evidence of other alternatives may demonstrate the unreasonableness of the prison regulation. Id.
I disagree with the majority’s discussion on other issues as well, particularly the equal protection claim which includes Petitioners’ arguments that the evidence demonstrates the discriminatory application of collect call rates against African American and Latino inmates who comprise 67 percent of the total inmate population in the Commonwealth’s penal institutions and who also are most likely indigent. The PUC unequivocally erred when it summarily rejected Petitioners’ equal protection arguments after determining that a suspect class is not created merely because a majority of the incarcerated persons affected “are disproportionately a racial minority.” PUC Op. at 32. As support for this determination, the PUC relied on Abdul-Akbar v. McKelvie, 239 F.3d 307 (3d Cir.2001), a case involving the Prison Reform Litigation Act’s “three strikes rule” which placed restrictions on the filing of prisoner civil lawsuits in federal courts. The majority in Abdul-Akbar merely stated as a general proposition that neither prisoners nor indigents are considered a suspect class.
The dissent in Abdul-Akbar noted the majority’s concurrence in the principle that statutes substantially burdening a fundamental right must serve a compelling governmental interest. The dissent observed, however, that more in-depth judicial scrutiny and inquiry may be necessitated when reviewing the effects of statutory burdens upon discrete minorities, and it noted that prisoners are protected under the Equal Protection Clause of the Fourteenth Amendment from racial discrimination, citing among other cases Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974).
After reviewing the serious and fundamental issues in this case, I believe that the PUC erred in denying all of Petitioners’ exceptions.2 In my view the PUC erred when it adopted the ALJ’s decision, with slight modification, which failed to thoroughly or adequately consider all of the factors necessary under Turner for determining whether the inmate collect telephone call rates are just and reasonable. The PUC’s order therefore should be vacated. This case should be remanded for further review of the evidence to determine whether the inmate collect telephone call rates meet the reasonableness standard articulated under Turner and also whether the imposition of those rates re-*435suits in the denial of equal protection rights.
FRIEDMAN, Judge, joins in this dissenting opinion.

. The current surcharge for inmate collect calls is $3.30 per call, and it is payable each time an inmate initiates a collect call even when such calls are prematurely disconnected through equipment failure or from any other cause. The transport charge is $.45 per minute, effective August 1999, for intrastate calls.


. I further disagree with the decision to dismiss Verizon, the prime contractor, as a party respondent inasmuch as its participation clearly is indispensable to these proceedings. The PUC and AT&T agreed that Verizon's participation would be appropriate.